Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheets should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: “426”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: “424”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version 

Specification
The disclosure is objected to because of the following informalities:
[p.0039]: “the plunger comprising a plunger…” should read “the plunger assembly comprising a plunger…”
Appropriate correction is required.

Claim Objections
Claims 19 and 22 are objected to because of the following informalities:
Claim 19: “comprises a slider and a needles seat” should read “comprises a slider and a needle seat”
Claim 22: “the plunger comprising a plunger…” should read “the plunger assembly comprising a plunger…”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin Lee et al (US 20100179486 A1), hereinafter referred to as Lin Lee.

Regarding claim 17, Lin Lee teaches:
A safety syringe comprising: a casing (see Reference Figure 1 below, member 92) extending along a central axis from a proximal casing end (member 923) to a distal casing end (member 920); a plunger assembly (see Reference Figure 1 below) extending along the central axis and movable within a chamber in the casing (“plunger combination 94 settled in the hollow barrel 92” see [p.0088]), wherein a distal end of the plunger assembly comprises a first planar surface (see Reference Figure 3 below, planar distal surface of member 942) extending in a plane perpendicular to 
The Examiner, using Reference Figure 2 below, is interpreting at least a portion of the proximal surface of member 91 to extend in a plane perpendicular to the central axis continually across the chamber along its outer edge, except for the entrance to a hollow needle.  The non-planar, inclined entrance to hollow needle (member 9123) begins a radial distance from the central axis, not to extend completely to the outer edge of the chamber, as is apparent in Reference Figure 2 below, and is slightly inclined toward central axis in the distal direction: “the bottom of the needle hub 91 preferably further comprises an incline configuration 9123 so that the rod 941 is more easily guided and inserted into the hollow tract 912 where the injectant 97 is placed” (see [p.0090]).
Reference Figure 1: Annotated Lin Lee FIG 16

    PNG
    media_image1.png
    735
    419
    media_image1.png
    Greyscale
 
Reference Figure 2: Annotated Lin Lee FIG 17

    PNG
    media_image2.png
    757
    454
    media_image2.png
    Greyscale

Reference Figure 3: Annotated Lin Lee FIG. 19B

    PNG
    media_image3.png
    695
    400
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin Lee as applied to claim 17 above, and further in view of Walsh (WO 2017079811 A1).

Regarding claim 18, Lin Lee discloses the claimed invention substantially as claimed, as set forth above in claim 17.  Lin Lee further teaches a plunger assembly (see Reference Figure 1 above) comprising a plunger (member 95), a plug (member 942), and a distal end of the plunger (95) and a distal end of the plug (942) collectively form the first planar surface (see Reference Figure 3 above).  Although the plug (942) seemingly extends in sealing relation toward the inner surface of the casing (member 92), Lin Lee does not explicitly disclose a seal that, in addition to the plunger and plug, forms the first planar surface.
Walsh, in the same field of endeavor, teaches (see FIG. 1) a rubber gasket (member 115) with protruding rims, as shown in FIG. 1, that surrounds the distal end of plunger barrel (member 15) and plug (member 105) and extends toward the inner surface of the casing (member 10) in sealing relation thereto (“On the outside of the plunger barrel is arranged a rubber gasket 115, which makes a sealing engagement with the inner 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lin Lee by incorporating the teachings of Walsh in order to provide a leak-proof rubber seal (Walsh: 115) with protruding rims to surround the distal end of the plunger (Lin Lee: 95) and plug (Lin Lee: 942), the protruding rims extending to the inner surface of the casing (Lin Lee: 92) in sealing relation thereto, in order to reduce or eliminate the possibility of medicament leaking into the hollow body of the plunger during injection.  Collectively, the distal ends of the plunger, plug, and seal would consequently form the first planar surface.

Regarding claims 19-20, Lin Lee discloses the claimed invention substantially as claimed, as set forth above in claim 17.  Lin Lee further teaches a retraction syringe assembly (see Reference Figure 2 above) comprising a needle seat (member 91), the proximal end of the needle seat forming the second planar surface, as described above in claim 17.  Additionally, Lin Lee teaches a spring (member 93) positioned between the needle seat (91) and the casing (member 92) configured to bias the needle seat (91) away from the distal end of the casing (member 920), as well as a distal end of the needle seat (91) comprising one or more radial openings (member 913); and the distal end of the casing (92) comprising a plurality of distally-extending fingers (member 922) configured to engage the one or more radial openings (913) to oppose the bias of the spring (93) and prevent the needle seat (91) from moving away from the distal end of the casing (920).  However, Lin Lee does not disclose a slider with a proximal end collectively forming the second planar surface with the proximal end of the needle seat, or its position within the retraction syringe assembly.
Walsh, in the same field of endeavor, teaches (see FIG 1) a retractable syringe that comprises a slider (member 35) and needle seat (member 30), wherein the proximal ends of the slider and needle seat collectively form a second planar surface.  The slider (35) has an inner forward stepped surface or proximally-facing shoulder (member 50), and a needle seat (member 30) has a stepped rear-facing surface or distally-facing shoulder (member 45), with a spring (member 40) positioned between both stepped surfaces and configured to bias the needle seat (30) away from the slider (35) (“The spring 40 is in contact with a stepped rear-facing surface 45 of the hub and an inner forward stepped surface 50 of the sleeve 35. Thus the spring's role is to tend to force the hub 30 rearward relative to the sleeve 35” see [p.0022]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Lin Lee to incorporate the teachings of Walsh to combine a slider (Walsh: 35) within the retraction syringe assembly of Lin Lee, wherein the proximal ends of the slider and the needle seat (Lin Lee: 91) would collectively form the second planar surface, and wherein the slider, with a proximally-facing shoulder, would surround the needle seat with a distally-facing shoulder (see Reference Figures 2-3 above) in order to retain the compressed spring (Lin Lee: 93) prior to and during injection and bias it away from the slider and the distal end of the casing after injection.  Combining prior art element (Walsh: 35) with the retraction syringe assembly of Lin Lee, according to known methods, would yield the same predictable results as the device of Lin Lee, wherein the spring (Lin Lee: 93) is retained between a proximal-facing shoulder at the .

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin Lee (US 20100179486 A1) in view of Walsh (WO 2017079811 A1).

Regarding claim 1, Lin Lee teaches:
A safety syringe comprising: a casing (see Reference Figure 1 above, member 92) extending along a central axis from a proximal casing end (see Reference Figure 1 above, member 923) to a distal casing end (see Reference Figure 1 above, member 920); a plunger assembly (see Reference Figure 1 above) extending along the central axis and movable within a chamber in the casing (“plunger combination 94 settled in the hollow barrel 92” see [p.0088]); and a retraction syringe assembly (see Reference Figure 1 above) attached at a distal end (920) of the casing, the retraction syringe assembly comprising a needle seat (see Reference Figure 2 above, member 91) and a spring (see Reference Figure 2 above, member 93); wherein: a distal end of the needle seat (91) comprises one or more radial openings (see Reference Figure 2 above, member 913), the distal end of the casing (920) comprises a plurality of distally-extending fingers (see Reference Figure 2 above, member 922) configured to engage the one or more radial openings (913) to oppose the bias of the spring (93) and prevent the needle seat (91) from moving away from the distal end of 
Although Lin Lee does not explicitly disclose a pair of slots passing entirely through the casing to define each of the distally-extending fingers, the existence of a plurality of elastic retaining hooks at the distal end of the casing (920) necessitates the existence of slots passing entirely through the casing between said hooks, thus defining each individual distally-extending finger (922) at the distal end of the casing (920), as is well known in the art.
	However, Lin Lee does not disclose a slider or its position within the retraction syringe assembly.  Walsh, under a second interpretation, teaches (see FIG. 3) a retractable syringe that comprises a needle hub (member 330) and a slider (member 335) that is positioned around a spring (member 340) configured to bias the needle seat (330) away from the slider (335).  The slider (335) can move between a first and a second position to activate one or more hooks (member 365) (“As the activation sleeve 335 is pushed forward, the chamfered forward surface 390 can be seen making contact with the angled 'head' surface 385 of the claws 355 and beginning to force the claws away from the hub 330, thereby causing the lugs 365 to begin to disengage with the groove 380, thereby to release the spring 340” see [p.0029]).


Regarding claim 2, Lin Lee teaches:
A safety syringe comprising: a casing (see Reference Figure 1 above, member 92) having an inner surface and an outer surface extending along a central axis from a proximal casing end (see Reference Figure 1 above, member 923) to a distal casing end (see Reference Figure 1 above, member 920), the distal casing end (920) being divided by one or more slots extending proximally from a distal-most end of the casing and through the 
As discussed above in claim 1, although Lin Lee does not explicitly disclose a pair of slots extending proximally from a distal-most end of the casing (920) and through the inner surface and the outer surface to form each of the distally-extending fingers (922), 
However, Lin Lee does not disclose a slider or its position or function within the safety syringe.  As shown above in claim 1, Walsh, in the same field of endeavor, teaches (see FIG. 3) a retractable syringe that comprises a needle seat (member 330) and a slider (member 335) that is positioned around a spring (member 340) configured to bias the needle seat (330) away from the slider (335).  The slider (335) has an activation surface facing the plurality of distally-extending fingers or “lugs” (member 365) and can move between a first and a second position to activate these lugs (“As the activation sleeve 335 is pushed forward, the chamfered forward surface 390 can be seen making contact with the angled 'head' surface 385 of the claws 355 and beginning to force the claws away from the hub 330, thereby causing the lugs 365 to begin to disengage with the groove 380, thereby to release the spring 340” see [p.0029]), wherein the needle seat (330) is configured to slide along the central axis within the slider (335) once the spring (340) is released.  As shown in FIG 3, the needle seat (330) also includes a distal portion configured to extend through the distal end of the slider (335).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Lin Lee to incorporate the teachings of Walsh to combine a slider (Walsh: 335) within the retraction syringe assembly of Lin Lee to retain a spring (Lin lee: 93) configured to bias a needle seat (Lin Lee: 91) away from the slider, wherein the slider is pushed forward within the retraction syringe assembly to disengage the distally-

Regarding claim 5, the device of Lin Lee modified by the device of Walsh discloses the claimed invention substantially as claimed, as set forth above in claim 2.  Lin Lee further teaches (see Reference Figure 2 above) the safety syringe of claim 2, wherein the casing (member 92) has a proximally-facing shoulder and the needle seat (member 91) has a distally-facing shoulder, and the spring (member 93) is positioned between the proximally-facing shoulder and the distally-facing shoulder.  However, Lin Lee does not disclose a slider comprising a proximally-facing shoulder configured to bias the spring from the distal end of the casing.
Under a first interpretation, Walsh, in the same field of endeavor, teaches (see FIG. 1) a retractable syringe that comprises a slider (member 35) that has an inner forward stepped surface or proximally-facing shoulder (member 50) and a needle seat (member 30) that has a stepped rear-facing surface or distally-facing shoulder (member 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Lin Lee to incorporate the teachings of Walsh to combine a slider (Walsh: 35) within the retraction syringe assembly of Lin Lee, wherein the slider, with a proximally-facing shoulder (Walsh: 50), would surround the needle seat (Lin Lee: 91) with a distally-facing shoulder (see Reference Figure 3 above) in order to retain the compressed spring (Lin Lee: 93) and configure the spring to bias itself away from the slider after injection.  Combining prior art element (Walsh: 35) with the retraction syringe assembly of Lin Lee, according to known methods, would yield the same predictable results as the device of Lin Lee, wherein the spring (Lin Lee: 93) is retained between a proximal-facing shoulder at the distal end of the assembly and a distally-facing shoulder of the needle seat (Lin Lee: 91) and biased away from the distal end of the assembly.

Regarding claim 6, the device of Lin Lee modified by the device of Walsh discloses the claimed invention substantially as claimed, as set forth above in claim 2.  Lin Lee further teaches the safety syringe of claim 2, wherein the plunger assembly (see Reference Figure 1 above) comprises a plunger (member 95) having a hollow body (member 96), and a plug (member 942).  However, Lin Lee does not explicitly disclose plug residing within the hollow body of the plunger, or a seal surrounding the plunger and extending to form a seal against the inner surface of the casing.
Regarding the plug residing within the hollow body of the plunger, Walsh, in the same field of endeavor, teaches a retraction mechanism similar to that of Lin Lee in that it comprises a needle, needle seat, plunger, and plug that retract completely within a hollow body of the syringe after injection.  However, the retraction mechanism of Walsh differs from the retraction mechanism of Lin Lee in that it comprises a plug (see FIG. 2, member 105) that resides within a hollow plunger body (“The plunger 15 is formed as a hollow barrel, with an internal cavity 100” see [p.0027] and FIG. 1, member 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lin Lee to incorporate the teachings of Walsh to substitute the hollow plunger body of Lin Lee (96), which only extends distally to incorporate the proximal end of plunger (25), as shown in FIG. 19E, with the hollow plunger body of Walsh (15) that extends distally to incorporate the entire plunger and the plug therewithin, as shown in FIG. 1.  This simple substitution of one known element (Lin Lee: 96) for another (Walsh: 15) would yield the same predictable results, wherein the needle, needle seat, plug, and plunger are retracted within the syringe after injection.
Regarding a seal surrounding the plunger and extending to form a seal against the inner surface of the casing, as discussed above in claim 18, Walsh, in the same field of endeavor, teaches (see FIG. 1) a rubber gasket (member 115) with protruding rims, as shown in FIG. 1, that surrounds the distal end of plunger barrel (member 15) and plug (member 105) and extends toward the inner surface of the casing (member 10) in sealing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lin Lee by incorporating the teachings of Walsh in order to provide a leak-proof rubber seal (Walsh: 115) with protruding rims to surround the distal end of the plunger (Lin Lee: 95) and plug (Lin Lee: 942), the protruding rims extending to the inner surface of the hollow body of the casing (Lin Lee: 92) in sealing relation thereto, in order to reduce or eliminate the possibility of medicament leaking into the hollow body of the plunger (Walsh: 15, see modification above) during injection.

Regarding claim 7, the device of Lin Lee modified by the device of Walsh discloses the claimed invention substantially as claimed, as set forth above in claim 6.  The modified device of Lin Lee further teaches the safety syringe of claim 6, wherein: the distal end of the plunger (Lin Lee: 95), a distal end of the plug (Lin Lee: 942), and a distal end of the seal (Walsh: 115, see claim 6 above for modification) collectively form a first planar surface extending in a plane perpendicular to the central axis continuously across the chamber (see Reference Figure 1 above, a planar surface is formed at distal end of plunger assembly); and the proximal end of the slider (Walsh: 335, see claim 2 above for modification) and the proximal end of the needle seat (Lin Lee: 91) collectively form a second planar surface (see Reference Figure 2 above, a planar surface is formed at the proximal end of needle seat, member 91) extending in a plane perpendicular to the central 
As explained above in claim 17, the Examiner, using Reference Figure 2 above, is interpreting at least a portion of the proximal surface of member 91 to extend in a plane perpendicular to the central axis continually across the chamber along its outer edge, except for the entrance to a hollow needle.  The non-planar, inclined entrance to hollow needle (member 9123) begins a radial distance from the central axis, not to extend completely to the outer edge of the chamber, as is apparent in Reference Figure 2 below, and is slightly inclined toward central axis in the distal direction: “the bottom of the needle hub 91 preferably further comprises an incline configuration 9123 so that the rod 941 is more easily guided and inserted into the hollow tract 912 where the injectant 97 is placed” (see [p.0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Walsh to modify the device of Lin Lee to combine the prior art element, a seal (Walsh: 115), surrounding the plunger with protruding rims extending toward the inner surface of the casing, as described above in claim 6, allowing the distal base of the seal to contribute to the first planar surface.  Additionally, it would have been obvious to combine the prior art element, a slider (Walsh:335), to surround the spring and needle seat, as described above in claim 2, allowing the proximal base of the slider to contribute to the second planar surface.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin Lee in view of Walsh, and further in view of Kaal et al (WO 2006119570 A1), hereinafter referred to as Kaal.

Regarding claim 3, the device of Lin Lee modified by the devices of Walsh and Adam discloses the claimed invention substantially as claimed, as set forth above in claim 2.  The modified device of Lin Lee teaches a safety syringe with distally-extending fingers (see Reference Figure 2 above, member 922) at the distal end of the casing (see Reference Figure 2 above, member 920) used to retain the needle seat (see Reference Figure 2 above, member 91) in its first engaged position during injection.  However, the modified device of Lin Lee does not explicitly teach a safety syringe wherein each of the fingers comprises a distally-extending tapered inner surface portion that reduces in distance from the central axis in the distal direction.
Kaal, in the same field of endeavor, teaches a retraction syringe (see Reference Figure 3 below) comprising a plurality of distally-extending fingers (members 36A-D), each of the fingers comprising a distally-extending tapered inner surface portion that reduces in distance from the central axis in the distal direction so as to retain the needle seat (member 40) in its first position via engagement with the underside (member 48) of a serrated rim (member 46) of the needle seat (“Needle end 32 of barrel 30 also comprises holding clips 36A-F which engage underside 48 of serrated rim 46 of needle mount 40 and prevent inadvertent withdrawal of needle mount 40 into barrel 30 prior to retraction” see Page 7, Lines 6-13).
It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Kaal to modify the device of Lin Lee in order to use fingers with tapered inner surface portions (Kaal: 36A-D) at the distal end of the safety syringe of Lin Lee in order to retain the needle seat (Lin Lee: 91) in its first position prior to and during injection.  
Reference Figure 4: Annotated Kaal FIG. 6

    PNG
    media_image4.png
    475
    501
    media_image4.png
    Greyscale



Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin Lee in view of Walsh, and further in view of Chang et al. (US 20180236183 A1).

Regarding claims 9-12, the device of Lin Lee modified by the device of Walsh discloses the claimed invention substantially as claimed, as set forth above in claim 2.  Lin Lee further teaches the safety syringe of claim 2, wherein the plunger assembly (see Reference Figure 1 above) comprises a plunger (see Reference Figure 1 above, combination of inner plunger, member 95, and outer plunger, 96) having one or more radial protrusions (see Reference Figure 1 above, member 965 protruding from outer wall of plunger 96) and the casing (see Reference Figure 1 above, member 92) comprises a lock (see Reference Figure 1 above, flange 923 extending from casing 92) configured to engage the one or more radial protrusions (965) to inhibit movement of the plunger (96) further towards the distal casing end (“two stoppers 965 are formed on the two outer lateral wall of the hollow plunger 96 and positioned distant from the first telescoping portion 96a. After the injection is completed, the stoppers 965 engages with the rear end 923 of the hollow barrel 92 and contribute to prevent the hollow plunger 96 to be further pushed into the hollow barrel 92” see [p.0096]).  However, Lin Lee does not explicitly disclose one or more tabs extending from the casing and tapered toward the plunger with respect to the distal direction, configured to allow the plunger to move distally towards the distal casing end from a first plunger position to a second plunger position, but inhibit the plunger from moving proximally away from the distal casing end from the second plunger position to the first plunger position.
Chang, in the same field of endeavor, teaches (see FIG. 6) a plunger (member 400) having one or more radial protrusions (member 500) and a casing comprising a lock configured to engage the one or more radial protrusions (500) to inhibit movement of the plunger (400) from moving backward from the second plunger position (see FIG. 6) to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lin Lee to incorporate the teachings of Chang to include one or more radial protrusions on the plunger and a lock on the casing comprising one or more tabs tapered toward the plunger with respect to the distal direction in order to allow the movement of the plunger from its first position to its second position during injection (yielding the same predictable results as the device of Lin Lee, as described above), while inhibiting the movement of the plunger towards the proximal casing end from its second position to its first position after injection so the syringe cannot be reused.

Regarding claim 13, the device of Lin Lee modified by the device of Walsh discloses the claimed invention substantially as claimed, as set forth above in claim 9.  However, Lin Lee does not explicitly disclose the lock comprising an annular body and the one or more tabs extending from the annular body towards the plunger, the annular body being retained in an annular cup portion of the casing.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Lin Lee to incorporate the teachings of Chang to utilize a lock comprising an annular body inaccessible to the user, wherein one or more tabs extend from the annular body towards the plunger in the distal direction in order to retain the plunger in its third position, the annular body being retained in an annular cup portion of the casing.  This configuration could be simply added to the proximal end of the casing taught by Lin Lee, yielding predictable results to one of ordinary skill in the art.  This modification would prevent reuse of the needle, and, in turn, prevent serious side effects caused by reusing needles that have not undergone a proper sterilization process, thereby improving the safety of the device.

Regarding claim 14, the device of Lin Lee modified by the devices of Walsh and Chang disclose the claimed invention substantially as claimed, as set forth above in claim 13.  Lin Lee further teaches the safety syringe of claim 13, wherein the plunger assembly (see Reference Figure 1 above) comprises a proximal end that protrudes from the annular 
As shown in FIG. 19F, Lin Lee teaches a proximal end of the plunger assembly that protrudes from the proximal end of the casing and extends in the proximal direction past the plunger stoppers (member 965) when the plunger assembly is in its third position, or after the injection is complete and the needle, needle seat, and plug have retracted within the hollow body of the device (“After the injection is completed, the stoppers 965 engages with the rear end 923 of the hollow barrel 92 and contribute to prevent the hollow plunger 96 to be further pushed into the hollow barrel 92” see [p.0096]).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin Lee in view of Luo et al (US 20080140005 A1), hereinafter referred to as Luo.

Regarding claim 22, Lin Lee teaches:
A safety syringe comprising: a casing (see Reference Figure 1 above, member 92) extending along a central axis from a proximal casing end (member 923) to a distal casing end (member 920); a plunger assembly (see Reference Figure 1 above) extending along the central axis and movable within a chamber in the casing (“plunger combination 94 settled in the hollow barrel 92” see [p.0088]), the plunger [assembly] comprising a plunger (member 95); a plug (member 942), and a retraction syringe assembly (see Reference Figure 1) attached at the distal casing end.
inner passage having a first region with a first radius, and a second region with a second radius, the second radius being larger than the first radius, or the plug having a distal plug end frictionally engaged with the first region, a proximal plug end frictionally engaged with the second region, and an intermediate region located between the distal plug end and the proximal plug end, wherein an outer surface of the plug in intermediate region is not in contact with the inner passage.  
	Luo, in the same field of endeavor, teaches a disposable safety syringe comprising a plunger (see FIG. 5, member 11) having an inner passage having a first region (see FIG. 5, member 25) with a first radius, and a second region with a second radius, the second radius being larger than the first radius (see FIG. 5, “the size-reducing portion 25 has a diameter smaller than a diameter of the bottom portion of the plunger body 11” see [p.0021]).  Luo also teaches a plug (see FIG. 5, member 9) having a distal plug end engaged with the first region, a proximal plug end frictionally engaged with the second region (“end stopper 9 is mounted in the interior cavity of the plunger body 11 at a position that an upper portion of the end stopper 9 is mounted within the size-reducing portion 25 while a lower portion of the end stopper 9 is extended towards the bottom portion of the plunger body 11” see [p.0021]), and an intermediate region located between the distal plug and the proximal plug end, wherein an outer surface of the plug in the intermediate region is not in contact with the inner passage (see FIG. 5, the intermediate region of the plug [9] between the distal and proximal ends contains a spring [8]; therefore, this intermediate region of the plug [9] is not in contact with the inner passage of the plunger [11]).  Luo teaches that this assembly reduces the amount of work necessary to release 
Although the retraction mechanism of Luo’s device differs from that of Lin Lee’s device in that the spring (see Luo FIG. 5, member 8) is compressed and retained within the hollow body of the plunger (see Luo FIG. 5, member 11) and is configured to bias the plug (see Luo FIG. 5, member 9), along with a connected needle and needle seat, away from the distal end of the device after injection (see FIG. 7 and [p.0022]), the movement of the plug, needle, and needle seat in the proximal direction into the hollow body of the device by force of a decompressing spring yields the same predictable results as the device of Lin Lee, which retracts the plug (Lin Lee: 942), needle (Lin Lee: 90), and needle seat (Lin Lee: 91) into the hollow body of the casing (Lin Lee: 92) once the spring (Lin Lee: 93), compressed and retained in the distal end of the casing (Lin Lee: 920), is released, thus retracting the plug, needle, and needle seat into the hollow body of the casing after injection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lin Lee to incorporate the teachings of Luo to substitute one known element, the plunger taught by Lin Lee, with another known element, the plunger taught by Luo, comprising a hollow body having a first and second region, the first region’s radius smaller than the second region’s radius, to yield the same predictable results as the device of Lin Lee, wherein the plug is retained by the plunger and movable within the syringe.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Regarding claim 23, Lin Lee discloses the claimed invention substantially as claimed, as set forth above in claim 22.  Lin Lee further teaches a retraction syringe assembly (see Reference Figure 1) comprising a needle seat (see Reference Figure 2 member 91), and a spring (see Reference Figure 2 member 93) configured to bias the needle seat away from the distal end of the casing (“at least one annular retracting spring 93 is implemented to guide the needle hub 91 to retract along a direction opposite to a direction where the needle hub 91 moves during the injection” see [p.0089]).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lin Lee in view of Luo, and further in view of Walsh (WO 2017079811 A1).

Regarding claims 24 and 25, the device of Lin Lee modified by the device of Luo discloses the claimed invention substantially as claimed, as set forth above in claim 23.  Lin Lee further teaches the safety syringe of claim 23, wherein: the spring (see Reference Figure 2 member 93) is located around the needle seat (see Reference Figure 2 member 91); a distal end of the needle seat (91) comprises one or more radial openings (see Reference Figure 2 above, member 913); the distal end of the casing (see Reference Figure 1 above, member 92) comprises a plurality of distally-extending fingers (see Reference Figure 2 above, member 922) configured to engage the one or more radial openings (913) to oppose the bias of the spring (93) and prevent the needle seat (91) from moving away from the distal end of the casing (920).
As discussed above in claim 1, although Lin Lee does not explicitly disclose a pair of slots extending entirely through the casing (92) defining each of the distally-extending fingers (922), the existence of a plurality of elastic retaining hooks at the distal end of the casing (920) necessitates the existence of slots passing entirely through the casing (92) between said hooks, thus defining each individual distally-extending finger (922) at the distal end of the casing (920), as is well known in the art.
However, Lin Lee does not disclose a slider, wherein the spring is located between the slider and the needle seat, movable through a predetermined distance along the central axis to disengage the plurality of distally-extending fingers from the one or more radial openings on the needle seat to thereby allow the spring to move the needle seat away from the slider.  Walsh, in the same field of endeavor, teaches (see FIG. 3) a retractable syringe that comprises a needle seat (member 330) and a slider (member 335) that is positioned around a spring (member 340) and configured to bias the needle seat (330) away from the slider (335).  The slider (335) is movable along the central axis to disengage distally-extending fingers (member 365) from one or more radial openings on the needle seat (380), thereby allowing the needle seat (330) to slide along the central axis away from the slider (335) once the spring (340) is released (see [p.0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Lin Lee to incorporate the teachings of Walsh to combine a prior art element, a slider (Walsh: 335) movable through a predetermined distance along the central axis to disengage the plurality of distally-extending fingers from the one or more radial openings on the needle seat to thereby allow the spring to move the needle seat away from the slider, to the retraction syringe assembly taught by Lin Lee.  This modification would yield the same predictable results as the device of Lin Lee, wherein the needle seat itself is movable through a predetermined distance along the central axis to disengage the plurality of distally-extending fingers from the one or more radial openings on the needle seat, thereby allowing the spring to move the needle seat away from the distal end of the casing (Lin Lee: 920) as it retracts into the hollow body of the syringe.  An added benefit of utilizing a slider to disengage the plurality of distally-extending fingers from the one or more radial openings on the needle seat is that this configuration simplifies the retraction mechanism in that the fingers would be retained in 
However, the device of Lin Lee modified by the device of Walsh still does not disclose the first region extending a first distance along the central axis; the second region extending a second distance along the central axis; and the first distance and the second distance being less than the predetermined distance traveled by the slider.  As discussed above in claim 22, Luo, in the same field of endeavor, teaches first and second regions of the plunger body extending first and second distances along the central axis, respectively (see Reference Figure 6 below, members Y and Z).  Moreover, if one of ordinary skill in the art were to substitute one known element, the plug taught by Lin Lee (see Reference Figure 3 above, member 942) with another known element, the plug taught by Luo, it is presumed that the plug would remain of similar size to the original plug taught by Lin Lee (see Reference Figure 7 below, member D), in order to yield the same predictable results as the device of Lin Lee.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lin Lee to ensure the activation distance required for the slider (see Walsh modification above, member 335) to travel in order to disengage the distally-extending fingers (Lin Lee: 922) from the one or more radial openings (Lin Lee: 913) on the needle seat (Lin Lee: 91), depicted as (X) in Reference Figure 5 below, would be greater than the distance required for the plug, modified by the device of Luo as described above, to travel in order to be fully released from its frictional engagement with the first region of the plunger body so that the plug is fully released from the plunger by the time the slider reaches its activation distance, as is 

Reference Figure 5: Annotated Walsh FIG. 1 (Slider Activation Distance)

    PNG
    media_image5.png
    437
    422
    media_image5.png
    Greyscale

Reference Figure 6: Annotated Luo FIG. 5 (First and Second Region Distances)

    PNG
    media_image6.png
    257
    297
    media_image6.png
    Greyscale


Reference Figure 7: Annotated Lin Lee FIG. 19B (Plug Length)

    PNG
    media_image7.png
    261
    362
    media_image7.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314.  The examiner can normally be reached on Mon-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY J BECKER/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783